DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3-5, 7, and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 7, Applicant recites “in particular” in lines 3, 5, and 7 of the claim 2 and line 2 of claim 7, as amended.  This phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, it is unclear whether the limitations following the phrase are intended to be limiting or merely exemplary.  Additionally, Applicant has failed to utilize appropriate grammar indicating whether the elements following the phrase “in particular” are listed in the alternative (i.e., A, B, or C) or in conjunction with each other (i.e., A, B, and C).  Clarification is required.  For the purposes of examination, the limitations following each instance of “in particular” will not Claim 7 recites “in particular” in line 2 of the claim as amended and is rejected for the reasons set forth above.
Regarding claim 3, Applicant recites “a step of aligning the time series data” in lines 1-2 of the claim as amended.  It is unclear whether Applicant intends to create another step of alignment in addition to the step of alignment previously recited in claim 1 (“the time series data being aligned in time to the same wind front”).  If Applicant intends to refer back to claim 1, the claim should be amended to reflect the reference rather that positively reciting an additional step.  Clarification is required.  For purposes of examination the limitation will be read as “the step of aligning” such that claim 3 refers back to claim 1.  Claims 4 and 5 depend from claim 3 and are therefore rejected for at least the same reasons.  As discussed below, claims 6-8 should also depend from claim 3 and would be rejected for the same reasons were these claims to recited their appropriate dependency.
Regarding claims 4 and 6, Applicant recites “wherein as time delay” in the first line of each claim.  It is unclear whether Applicant is trying to establish a new element (e.g., “wherein as a time delay”) or trying to refer back to the delay established in claim 3.  Review of the claims does not provide an answer to this question: claim 4 is recited as dependent from claim 3 whereas claim 6 depends from claim 1.  Clarification is required.  Because claim 4 appears to refer back to claim 3 and claim 6 recites similar language, claim 6 will be interpreted as depending from claim 3.
Regarding claim 8, Applicant recites “the determined time delay” at the conclusion of the claim.  There is not proper antecedent basis for this limitation in either of claims 1 or 7.  claim 7 as being dependent from claim 3.  Appropriate clarification is required.
Regarding claim 9, Applicant recites steps “b)” and “c)” of claim 1 are carried out “at run-time.”  It is unclear what this limitation means in context of the prior claim.  Applicant has not recited “a run-time” or when “at run-time” begins, ends, or otherwise.  “At run-time” could mean when the system starts, throughout the entire operation of the device, or some arbitrary time not presently recited.  While Examiner’s initial choice would be a time when the system starts (i.e., “start up”), this interpretation does not appear to comport with the recited method.  Steps b) and c) rely upon step a) to provide a data driven model; without such a model, steps b) and c) appear to be inoperable as the model and database have not yet been provided.  Thus, it is wholly unclear how Examiner is meant to interpret the limitation of claim 9 in context of the disclosure as filed.  Clarification is required.  Due to the deficiencies of claim 9, Examiner is unable to provide an examination based on prior art at this time.  This is not an indication of allowable subject matter.
Regarding claim 10, Applicant recites “[a] computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer to implement a method directly loadable into the internal memory of a digital computer,” in lines 1-5 of the claim as amended.  It is unclear whether the bolded portion of the claim is meant to somehow further limit the claim, or what “the internal memory of a digital computer” comprises.  Indeed, “a computer readable hardware storage device” may in fact be “the internal memory of a digital 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of the claim, considered under the doctrine of broadest reasonable interpretation, includes transitory forms of memory that do not fall under a statutory category.
Specifically, claim 10 recites “[a] computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer to implement a method directly loadable into the internal memory of a digital computer,” the code being configured to implement the method of claim 1.  While Applicant has limited the storage device to being a physical medium (i.e., “hardware” is well understood to mean “physical” objects), the program code may still be transitory.
temporarily storing programs and information utilized by a computer.  Data stored or loaded into RAM, however, remains transitory because it is routinely discarded by the computer when it is no longer needed.  As such, mere recitation of “a computer readable hardware storage device” is insufficient to limit the scope of the claim to only eligible subject matter.  Applicant may overcome this rejection by reciting “having [a] non-transitory computer readable program code,” thus limiting the code to its non-transitory forms.
With respect to the “directly loadable into the internal memory of a digital computer” limitation, the above arguments may apply equally, depending on what “the internal memory” comprises.  For example, if “the internal memory” is RAM, then the limitation would not comply with §101.  Applicant may avoid this issue by simply striking the limitation (as it appears to be largely redundant) or restricting the limitation to “non-transitory internal memory.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2940296 (“Ambekar”).
Regarding claim 1, Ambekar discloses:
A method for cooperative[ly] controlling wind turbines of a wind farm (abstract), wherein the wind farm comprises at least one pair of turbines (FIG 4, depicting multiple groups of turbines) aligned along a common axis approximately parallel to a current wind direction (“approximate” is a term of degree and is thus subject to interpretation under the doctrine of broadest reasonable interpretation; Examiner finds that turbines T1, T3, and T9 of FIG 4 are aligned along a common axis that is “approximately” parallel to a current wind direction shown by arrow 304) and having an upstream turbine (T1) and a downstream turbine (T3), comprising the steps of:
providing a data driven model (para. [0043]; “a recursive data-driven model”) trained with a machine learning method (paras. [0049-58] discussing the model and method) and stored in a database (para. [0057]; “the farm control subsystem aggregates the historical wake models”), the data driven model provided with a correlation between time-series data being aligned in time to the same wind front (implicit; the reference discusses “real-time” control of the system and thus all data collected may be considered “time-series” data aligned in time as the data is collected in real-time), and a ratio of the current wind speed of the upstream and the downstream turbine[s] (para. [0050]) by feeding the data driven model with:
e.g., para. [0056]; “new sets of interacting wind turbines are identified from the wind turbines based on the new values” implies that the model predicts whether a downstream turbine will be affected by a wake from the upstream turbine and returns a “decision parameter,” i.e., a control decision, to the system for subsequently control steps), and/or
the temporal evolvement of the current wind speed of the upstream turbine which returns, as the decision parameter, a prediction of the probable development of the future wind speed of the downstream turbine (e.g., para. [0045]; “the Jensen model may predict a velocity deficit at the downstream wind turbine, for example, based on a wind speed … corresponding to the upstream wind turbine, and a location of the downstream wind turbine.”);
		based on the decision parameter, determining control parameters:
for the upstream wind turbine in order to avoid or mitigate wake effects at the downstream wind turbine; and/or
for the downstream wind turbine in order to mitigated expected negative effects of the downstream turbine with respect to fatigue (e.g., para. [0058]; “the farm-level predictive wake model may be used to determine the control settings for each wind turbine [of the wind farm] such that a desired farm-level performance goal may be achieved and/or maintained.”)

	While Ambekar does not explicitly disclose the method utilizing “current power production” instead of a current wind speed, the reference does disclose that “power output of wind turbines 102 is proportional to incoming wind velocity” and that “a reduction in wind speed at the downstream wind turbine … reducing a corresponding power output.”  As such, Examiner finds that Ambekar implicitly discloses control based on “current power production” because the reference explicitly correlates wind speed and power output.

	Even assuming, arguendo, that such teaching is not implicit to the reference, the correlation is still explicitly taught and well-known by those of ordinary skill in the art.  Because the two parameters are so closely related to each other, as explicitly stated by Ambekar, Examiner finds that the parameters have an art recognized equivalence for the same purpose.  Here, the purpose is control of a wind farm based on current parameters affected by weather conditions.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Ambekar to utilize “current power production” in lieu of “current wind speed” because the prior art recognizes the two parameters as being functionally interchangeable.  See MPEP §2144.06.
Regarding claim 2, Ambekar discloses the limitations as set forth in claim 1 and further discloses the step of sorting time series data comprises storing at least one of the following information about: an ambient condition (para. [0043]; “wake parameters … include ambient conditions”), a turbine’s internal state (Id.; “control settings for individual wind turbines”), Id.; “wind speed, wind direction” combined may be interpreted as “a wind field”).
Regarding claims 3-6, Applicant recites various means for calculating a time delay for the propagation of a wake effect.  While Ambekar does not explicitly disclose such a time delay, the reference does contemplate “real-time” control of the wind farm as well as recognizing that wind speed and geographical positions of each turbine affect the wake model for the wind farm.
Furthermore, it is well-known that wake effects from an upstream turbine are not immediately felt by the downstream turbine; indeed, there must be some delay between the creation of the wake at the upstream turbine and the wake being felt downstream.  As such, the issue becomes “how does Ambekar address the inherent issue of time delay?”  
As mentioned above, Ambekar clearly contemplates determination of the wake model (i.e., “a physical model based on the measured wind speed of the upstream wind turbine and/or downstream wind turbine) based on wind speed and a measured wind deficit (i.e., “a wake propagation speed”) as well as a relative distance between the upstream and downstream wind turbines (i.e., “a distance between the upstream turbine and the downstream turbine”), Examiner finds that Ambekar implicitly discloses determining a time delay as recited by claims 3-6.
Regarding claim 7,
Regarding claim 8, Ambekar discloses the limitations as set forth in claim 7 and further discloses the regression model retrieving the time series data from the database for current and past states as input [to the model] and is trained against targets of future ratios of power production, where a future horizon is defined by the determined time delay (paras. [0049-58]).
Regarding claim 10, Ambekar discloses the limitations as set forth in claim 1 and further recites a computer program product that, when run on a computer, implements the method disclosed by instant claim 1 (paras. [0088-89]).
Regarding claim 11, Applicant recites an apparatus configured to implement the method of claim 1.  As Ambekar discloses the method as well as additionally disclosing the wind turbines and their structures, Examiner finds that the rejection of claim 1 applies, mutatis mutandis, to the subject matter of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832